DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 37, 39-42, and 44-56 are pending.
Claims 37, 40-41, and 45-46 are newly amended. Claims 38 and 43 have been newly canceled.
Claims 47-56 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/28/2022.
Claims 37, 39-42, and 44-46 have been examined on their merits.

Withdrawn Objections & Rejections
The objections and rejections presented herein represent the full set of objections and rejections currently pending in the application. Any objections or rejections not specifically reiterated are hereby withdrawn.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 44-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 44-46 are dependent upon canceled claim 43 and thus they are indefinite.
For examination purposes claims 44-46 will be examined as if they are dependent upon claim 42.
Appropriate correction is required.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 37 and 42 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by You et al. (WO 2010/107286 A2, 2010, machine translation 08/12/2022, hereafter “You”).
In regards to claim 37 and 42, You discloses a method for developing a conditioned medium derived from fetal mesenchymal stem cells (MSCs) (claim 1; paragraph [69]). You discloses that this composition contained both interleukin-4 (IL-4) and interleukin-1β (IL-1β) (claim 1; paragraph [69]).
While You does not specifically disclose that MSCs were “undifferentiated”, it is noted that stem cells are a less differentiated cell type. More specifically, You discloses that the MSCs were derived from amniotic fluid, but discloses that MSCs may also be found in bone marrow, peripheral blood, and peripheral blood (Specification, machine translation, 3rd page, last paragraph).
The Specification of the instant application does not define “undifferentiated” or the conditions in which MSCs may be undifferentiated. However, the Specification states that “Said ‘population of undifferentiated MSCs’ can be obtained by collecting the mononuclear cells present in a biological tissue or fluid and growing them in a first culture medium” (p4, lines 20-22).  Furthermore, the specification states that “Several groups have demonstrated that MSCs within placental tissue display multi-lineage developmental plasticity in vitro and in vivo. Placental tissue (including umbilical cord, umbilical cord blood, placenta, chorion, amnion and amnion fluid) - derived MSCs show positive expression of CD29, CD44, CD73, CD90 and CD105, negative expression for hematopoietic surface markers CD11b, CD19, CD34 and CD45, and negative expression for the endothelial surface marker CD31” (Specification, p1, lines 12-17). Therefore, the Specification appears to suggest that MSCs derived from amniotic fluids are a type of “undifferentiated” MSC.
While You is silent on whether the MSCs were CD106high CD151+ Nestin+ MSCs, as Applicant’s disclosure (Specification, claim 37) indicates that culturing MSCs with IL-4 and IL-1β are sufficient to induce these cells to have a CD106high CD151+ Nestin+ phenotype, and since You carries out this step, the reference method is deemed to inherently produce MSC with a CD106high CD151+ Nestin+ phenotype as well.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims."



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 37, 39, 42 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over You in view of Abumaree et al. (Stem Cell Review and Reports, 2013, hereafter “Abumaree”).
In regards to claim 37, 39, 42 and 44, You teaches a method for developing a conditioned medium derived from fetal mesenchymal stem cells (MSCs) (claim 1; paragraph [69]). You teaches that this composition contained both interleukin-4 (IL-4) and interleukin-1β (IL-1β) (claim 1; paragraph [69]).
	While You does not specifically teach that MSCs were “undifferentiated”, it is noted that stem cells are a less undifferentiated cell type. More specifically, You teaches that the MSCs were derived from amniotic fluid, but notes teaches MSCs may also be found in bone marrow, peripheral blood, and peripheral blood (Specification, machine translation, 3rd page, last paragraph).
	The Specification of the instant application does not define “undifferentiated” or the conditions in which MSCs may be undifferentiated. However, the Specification states that “Said ‘population of undifferentiated MSCs’ can be obtained by collecting the mononuclear cells present in a biological tissue or fluid and growing them in a first culture medium” (p4, lines 20-22).  Furthermore, the specification states that “Several groups have demonstrated that MSCs within placental tissue display multi-lineage developmental plasticity in vitro and in vivo. Placental tissue (including umbilical cord, umbilical cord blood, placenta, chorion, amnion and amnion fluid) - derived MSCs show positive expression of CD29, CD44, CD73, CD90 and CD105, negative expression for hematopoietic surface markers CD11b, CD19, CD34 and CD45, and negative expression for the endothelial surface marker CD31” (Specification, p1, lines 12-17). Therefore, the Specification appears to suggest that MSCs derived from amniotic fluids are a type of “undifferentiated” MSC.
	However, in the event that MSCs derived from amniotic fluid do not constitute “undifferentiated MSCs”, it would still be prima facie obvious to one of ordinary skill in the arts to use undifferentiated MSCs because they would have the greatest differentiating potential and would provide the greatest flexibility in generating cellular subsets. Furthermore, because You teaches that MSCs can be obtained form tissues other than amniotic fluid, it could be done with predictable results and a reasonable expectation of success.
	Furthermore, However, Abumaree teaches that MSCs can be obtained from placental chorionic villi and that this is an attractive source of MSCs for cell-based therapies (Abstract, p16), which the disclosure (Specification, claims 39 and 44) indicates is a source of undifferentiated MSCs. Abumaree also teaches that placentae can be obtained from uncomplicated pregnancies (p17, Placentae), and that this is a less invasive way to obtain MSCs, particularly in regards to MSCs obtained from bone marrow (Abstract, p16). It is noted that obtaining MSCs obtained from placentae would also be less invasive than MSCs derived from fetuses, and also avoids ethical concerns from obtaining MSCs from fetuses as well. It also is noted that since umbilical cord can be obtained less invasively and with fewer ethical concerns than MSCs derived from fetuses as well.
Therefore, a person of ordinary skill in the arts would be motivated to modify the method of You and use undifferentiated MSCs derived from placenta (or umbilical cord) because, as taught by Abumaree, obtaining MSCs from placenta are useful for developing cell-based therapies, and can be obtained less invasively (and with fewer ethical concerns) from other sources. Furthermore, because Abumaree teaches that MSCs can efficiently be obtained from placental tissues it could be done with predictable results and a reasonable expectation of success.
Therefore, the combined teachings of You and Abumaree renders the invention unpatentable as claimed.


Claim(s) 40 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over You, in view of Abumaree, as applied to claims 37, 39, 42 and 44 above, and in further in view of Fan et al. (Cell and Molecular Immunology, 2012, on IDS 06/02/2022, hereafter “Fan”) as evidenced by Hruza et al. (The Journal of Investigative Dermatology, 1993, hereafter “Hruza”).
In regards to claim 40 and 45, You does not explicitly teach that the medium contained between 1 and 100 ng/mL IL-1β.
However, You also teaches that the composition can be used for improving skin conditions such as skin damage caused by ultraviolet light (p2, Technical-field). As evidenced by Hruza, UV damage to skin is a form of inflammation (Abstract, p355).
However, Fan teaches that pre-treatment of umbilical cord-derived MSCs with IL-1β improves efficacy of treating dextran sulfate sodium-induced colitis (a type of inflammation) and suppress colonic inflammation (Abstract, p473; p473, Introduction, column 2, top paragraph; p474, Isolation and culture of umbilical cord-derived MSCs). Fan also teaches that IL-1β-primed MSCs possessed enhanced abilities to migrate to sites if inflammation (Abstract, p473). Finally, Fan teaches that to pre-activate MSCs, MSCs were treated with 10 ng/mL IL-1β (p474, MSC treatment; Table 1) which lies within the range of 1 and 100 ng/mL.
In regards to overlapping ranges, MPEP 2144.05(I) states, “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.
A person of ordinary skill in the arts would be motivated to modify the method of You and specifically use IL-1β at a concentration between 1 and 100 ng/mL, because, as taught by Fan, concentrations as low as 10 ng/mL are effective for enhancing MSC’s abilities to migrate to sites of inflammation which could be useful for treating inflammatory disease states. Furthermore, since Fan teaches that concentrations of IL-1β as low as 10 ng/mL are effective for promoting these effects in umbilical cord-derived MSCs, because You teaches that MSCs cultured with IL-1β can be used to treat inflammatory conditions, and because Abumaree teaches that MSCs from placenta are an advantageous alternate source off MSCs it could be done with predictable results and a reasonable expectation of success.
Therefore, the combined teachings of You, Abumaree, and Fan renders the invention unpatentable as claimed.


Claim(s) 41 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over You in view of Abumaree, as applied to claims 37, 39, 42 and 44 above, and in further in view of Abomaray et al. (Cell and Molecular Immunology, 2012, on IDS 06/02/2022, hereafter “Abomaray”) as evidenced by Hruza.
In regards to claim 41 and 46, You does not explicitly teach that the medium contained between 1 and 100 ng/mL of IL-4.
However, above, You also teaches that the composition can be used for improving skin conditions such as skin damage caused by ultraviolet light (p2, Technical-field). As evidenced by Hruza above, UV damage to skin is a form of inflammation (Abstract, p355).
However, Abomaray teaches that IL-4 at a concentration of 4 ng/ML (p4, Cell proliferation assay) significantly improved proliferation of MSCs derived from placenta (p11, Figure 4). Additionally, Abomaray teaches that MSCs are useful for therapies for the treatment of diseases associated with inflammation and oxidative stress (Abstract, p1).
Treatment with 3 ng/mL IL-4 lies within the range of 1 and 100 ng/mL.
In regards to overlapping ranges, MPEP 2144.05(I) states, “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.
A person of ordinary skill in the arts would be motivated to modify the method of You and specifically use IL-4 at a concentration between 1 and 100 ng/mL, because, as taught by Abamaray, concentrations of 3 ng/mL significantly promote proliferation of MSCs which then can be used to treat inflammatory diseases. Furthermore, because Abamaray teaches that treatment of placenta-derived MSCs with IL-4 at concentrations between 1 and 100 ng/mL successfully promoted proliferation of MSCs, because You teaches that MSCs cultured with IL-4 can be used to treat inflammatory conditions, and because Abumaree teaches that MSCs from placenta are an advantageous alternate source off MSCs, it could be done with predictable results and a reasonable expectation of success.
Therefore, the combined teachings of You, Abumaree, and Abomaray renders the invention unpatentable as claimed.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 37, 39-42, and 44-46 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 33-39, of copending Application No. 17/251,120.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both inventions are drawn to methods that produce CD106high CD151+ Nestin+ MSCs by culturing undifferentiated MSCs in media containing at least two pro-inflammatory growth factors. 
In regards to claims 37 and 42, Copending claim 33 teaches undifferentiated MSCs were cultured in a culture medium comprising at least two pro-inflammatory growth factors and that this generated CD106high CD151+ Nestin+ MSCs.
In regards to claims 38 and 43, Copending claims 34 and 39 teach that the pro-inflammatory growth factors were IL-1β and IL-4.
In regards to claims 39 and 44, Copending claims 35 and 36 teach that the undifferentiated MSCs are derived from umbilical cord or placenta.
In regards to claims 40 and 45, Copending claim 37 teaches that the concentration of IL-1β was between 1 and 100 ng/ml.
In regards to claims 41 and 46, Copending claim 38 teaches that the concentration of IL-4 was between 1 and 100 ng/ml.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Response to Arguments

Applicant contends that Li does not teach that MSCs were cultured in combination with IL-1β and IL-4. Applicant also contends that Li does not teach the possibility of enhancing specific surface markers on MSCs (Remarks, p6-7).

Applicant’s arguments with respect to claim(s) 37-46 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion

	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PAUL MIANO whose telephone number is (571)272-0341. The examiner can normally be reached Mon-Fri from 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH PAUL MIANO/Examiner, Art Unit 1632                                                                                                                                                                                                        
/LAURA SCHUBERG/Primary Examiner, Art Unit 1632